Citation Nr: 1336771	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease, status post myocardial infarction ("heart disability") prior to November 6, 2007.

2.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction ("heart disability") as of November 6, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted an evaluation of 30 percent for the Veteran's heart disability effective May 29, 2008.

Subsequently, in a May 2009 rating decision, the RO awarded an earlier effective date for the Veteran's heart disease of February 3, 2006, the date VA diagnosed coronary artery disease at Loma Linda VA Medical Center (VAMC).  Next, an April 2013 Supplemental Statement of the Case (SSOC) awarded the Veteran an increased rating of 60 percent for his heart disease, effective November 6, 2007, based on the findings of a private echocardiogram.  

The Board notes that the Veteran, in his July 2007 Substantive Appeal, indicated he only wished to appeal the "30% coronary artery disease associated with hypertension."  Subsequently, in an Informal Hearing Presentation, the Veteran's representative indicated that the Veteran was appealing only one issue, that of the coronary artery disease.  Consequently, the Board finds that the Veteran only perfected his appeal as to the issue of heart disease identified above and not the issue of hypertension, which has been separately rated as 10 percent disabling.

The Board also notes that the Veteran filed a claim for service connection for sleep apnea and impaired vision as well as an increased rating for patellofemoral pain syndrome, left knee, with degenerative changes and post operative patellofemoral pain syndrome, right knee, with degenerative changes.  The RO denied all of these issues in a May 2013 rating decision.  At this time, the Veteran has not submitted a notice of disagreement with regard to that rating decision.  Therefore, these matters are currently not before the Board.  See 38 C.F.R. §§ 20.200, 20.201.  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  
FINDING OF FACT

In an April 2013 letter, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal to the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement a disability rating in excess of 30 percent for the Veteran's heart disability prior to November 6, 2007.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement a disability rating in excess of 60 percent for the Veteran's heart disability as of November 6, 2007.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted his written request to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement a disability rating in excess of 30 percent for the Veteran's heart disability prior to November 6, 2007 is dismissed.

The appeal as to the issue of entitlement a disability rating in excess of 60 percent for the Veteran's heart disability as of November 6, 2007 is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


